Citation Nr: 1007847	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  05-15 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for post-traumatic instability of the left (minor) 
shoulder with recurrent subluxation.  

2.  Entitlement to secondary service connection for a back 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from September 1979 to 
September 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  The Veteran has since relocated to the 
jurisdiction of the Atlanta, Georgia RO.  

In May 1985, an RO addressed the Veteran's original claim and 
granted service connection for the post-traumatic instability 
of the left shoulder with recurrent subluxation, minor.  It 
denied service connection for a developmental increased 
lumbar lordotic curve with recurrent mechanical pain as the 
evidence was insufficient to establish the developmental 
defect to be service incurred or aggravated.  The Veteran did 
not submit a timely notice of disagreement and the decision 
was final.  The Board must consider all bases for a claim 
reasonably raised by the record.   See Solomon v. Brown, 6 
Vet. App. 396, 400 (1994); EF v. Derwinski, 1 Vet. App. 324, 
326 (1991); Myers v. Derewinski, 1 Vet. App. 127, 130 (1991).  
In this instance, letters from the RO, dated in November 2003 
and February 2004 notified the Veteran that new and material 
evidence was needed to reopen the back claim.  Neither he nor 
his representative has asserted that he has submitted such 
evidence.  Rather, in his September 2003 claim and again in 
his July 2004 notice of disagreement, the Veteran asserts 
that his service-connected shoulder disability has caused his 
back symptoms.  As discussed in our February 2008 remand, 
this is a new claim.  It is the only claim reasonably raised 
by the record and the Board's review will be limited to the 
issue of secondary service connection.  

The case was previously before the Board in February 2008, 
when it was remanded for procedural and evidentiary 
development.  The requested development has been completed.  
Specifically, in February 2008, the agency of original 
jurisdiction (AOJ) sent the Veteran the notice required by 
the Veterans Claims Assistance Act of 2000 (VCAA).  His 
clinical records were also obtained in February 2008.  The 
Veteran was examined by VA in July 2009 and a medical opinion 
obtained.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The service-connected post-traumatic instability of the 
left (minor) shoulder with recurrent subluxation is 
manifested by pain limiting forward flexion to 95 degrees and 
abduction to 50 degrees.  There is no demonstrable 
instability, locking, atrophy, swelling or deformity.  

2.  There is no etiologic relationship between the service-
connected shoulder disability and the Veteran's back 
symptomatology.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for post-traumatic instability of the left (minor) 
shoulder with recurrent subluxation have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes 5201, 5202 (2009).  

2.  A back disorder is not proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  


Duty to Notify

A letter from the RO dated in November 2003 provided the 
Veteran with an explanation of the type of evidence necessary 
to substantiate his claim for an increased rating, as well as 
an explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The initial notice letter was provided before the 
adjudication of his claim in February 2004.  The letter was 
updated in April 2005 and February 2008.  

In a March 2006 letter additional notice was provided 
regarding potential ratings and effective dates.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

A notice that fully complied with the requirements of the 
VCAA as to increased ratings and secondary service connection 
was sent to the claimant in February 2008.  Thereafter, the 
appellant was afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.  This cured any notice defects 
before the agency of original jurisdiction (AOJ) 
readjudicated the case by way of a supplemental statement of 
the case issued in September 2009.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Therefore, the Board may 
decide the appeal without a remand for further notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The Veteran was scheduled for a hearing before a 
Veterans Law Judge of the Board of Veterans Appeals and 
failed to appear.  He has not explained any good cause for 
his failure to appear or requested that the hearing be 
rescheduled.  Under these circumstances, the Board must 
proceed as though the request for a hearing was withdrawn.  
38 C.F.R. § 20.704(d) (2009).  The Veteran has been afforded 
a recent VA examination and a medical opinion has been 
obtained.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Rating for Left Shoulder

The Veteran contends that his service-connected left shoulder 
disability has become worse, with increased pain, and 
warrants a higher rating.  

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  The Board has considered all the 
evidence of record.  Specifically, we have gone back at least 
a year before the date the claim was received.  See 38 C.F.R. 
§§ 3.157, 3.400(o) (2009).  However, the most probative 
evidence of the degree of impairment consists of records 
generated in proximity to and since the claim on appeal.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Major or dominant upper extremities and minor or non-dominant 
upper extremities are rated differently.  The original grant 
of service connection in 1985 established that the service-
connected disability involved the left shoulder and that it 
was the minor, non-dominant upper extremity.  This was 
confirmed on the recent VA examination in July 2009.  

The Board has considered the various rating criteria for the 
shoulder.  The file does not contain any competent evidence 
of ankylosis ratable under diagnostic code 5200.  The July 
2009 VA examination confirmed that there was no ankylosis.  
Moreover, there is no limitation of motion analogous to 
ankylosis.  38 C.F.R. § 4.20.  Also, the record, including 
X-ray studies and magnetic resonance imaging, does not show 
any impairment of the clavicle or scapula ratable under 
diagnostic code 5203.  

For the minor or non-dominant arm, a disability of the 
shoulder with limitation of motion of the arm to shoulder 
level will be rated as 20 percent disabling.  Limitation of 
motion of the arm to midway between side and shoulder level 
will also be rated as 20 percent disabling.  Limitation of 
motion of the arm to 25° from the side will be rated as 30 
percent disabling.  38 C.F.R. Part 4, Code 5201 (2009).   

The disability is currently rated as 20 percent disabling 
under diagnostic code 5202.  Those criteria provide that for 
the minor extremity, impairment of the humerus, with loss of 
the head of the humerus (flail shoulder) will be rated as 70 
percent disabling.  A nonunion of the humerus (false flail 
joint) will be rated as 50 percent disabling.  Fibrous union 
of the humerus will be rated as 40 percent disabling.  
Recurrent dislocation of the humerus at scapulohumeral joint, 
with frequent episodes and guarding of all arm movements will 
be rated as 20 percent disabling.  Where there are infrequent 
episodes of recurrent dislocation of the humerus at 
scapulohumeral joint, and guarding of movement only at 
shoulder level, the disability rating will also be 20 
percent.  Malunion of the humerus, with marked or moderate 
deformity will be rated as 20 percent.  38 C.F.R. Part 4, 
Code 5202 (2009).  




Discussion

Under diagnostic code 5202, the current 20 percent rating is 
assigned for frequent episodes of recurrent dislocation with 
guarding of all arm movements.  That is, the current 20 
percent rating is consistent with the left shoulder symptoms 
described by the Veteran during the course of his claim and 
to VA examiners.  A higher rating under these criteria 
require loss of the head of the humerus (flail shoulder), a 
nonunion of the humerus (false flail joint), or a fibrous 
union of the humerus.  None of these bone impairments has 
been demonstrated at any time.  Most importantly, they have 
not been revealed by X-studies in March 2005 or by magnetic 
resonance imaging in January 2006 and February 2008.  Thus, 
the criteria for a higher rating under diagnostic code 5202 
have not been met.  

The Board has also considered rating the disability under 
diagnostic code 5201.  This would be an alternative rather 
than an additional rating since both ratings are based on 
shoulder motion.  Under code 5201, the current 20 percent is 
appropriate where shoulder motion is limited so that the arm 
can only be raised to shoulder level.  The 20 percent rating 
is also assigned for the minor extremity when the arm can 
only be moved to midway between the side and shoulder (45 
degrees).  A higher rating, 30 percent, requires that arm 
motion be restricted to 25 degrees from the side.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned as 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Applied to Code 5201, a 
restriction to 35 degrees from the side would approximate the 
criteria for the higher rating, while any greater range of 
motion would not meet this requirement.  

With this in mind, the Board has reviewed the record.  The 
report of the December 2003 VA examination does not show the 
required restriction.  Forward elevation was 90 degrees, 
abduction was 75 degrees and internal and external rotation 
were each 75 degrees.  Subsequent VA clinical notes show 
treatment for various problems and some complaints of 
shoulder pain, but do not provide information for rating the 
disability, so they will not be set forth in detail here.  

In July 2009, the Veteran had a detailed VA examination.  The 
claims folder was reviewed.  The Veteran complained of the 
shoulder giving way, instability, pain, stiffness, weakness, 
decreased speed, episodes of dislocation once or twice a 
year, limitation of joint motion, and severe flare-ups 
precipitated by rainy weather and overhead activities.  Heat 
and medication helped.  He asserted that he could not do 
anything, like daily chores.  The examiner found tenderness 
and guarding.  There was no objective evidence of 
instability, although the Veteran declined overhead movement.  
Flexion went from 0 to 95 degrees.  Abduction went from 0 to 
50 degrees.  The examiner was unable to test internal and 
external rotation because the Veteran could not hold his arm 
at 90 degrees abduction.  The examiner was also unable to 
test motion after repetition due to pain.  Pain and 
discomfort limited motion.  Pain began at 40 degrees of 
abduction and continued to 50 degrees.  On forward flexion, 
pain began at 85 degrees and continued to 95 degrees.  The 
examiner noted objective evidence of pain and found that the 
pain was credible and consistent with the objective findings.  
Pain limited the Veteran's ability with range of motion of 
the shoulder and functionally affected his overhead 
activities.  The doctor reported that there was no 
instability, locking, atrophy, swelling, or deformity.  X-ray 
and magnetic resonance imaging studies were reviewed.  It was 
concluded that there were some mild degenerative joint 
changes in the acromioclavicular joint.  The diagnosis was 
left shoulder recurrent dislocation.  

The limitations described on this examination take account of 
pain and the factors affecting motion.  See 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Pain began at 40 degrees of abduction and 85 degrees of 
forward flexion.  This does not approximate the limitation of 
motion to 25 degrees from the side required for the next 
higher rating.  While the Veteran may feel that the 
disability is so severe that it warrants a higher evaluation, 
the findings of the trained medical professionals are 
significantly more probative.  In this case, the medical 
findings form a preponderance of evidence which demonstrates 
that the service-connected left shoulder disability does not 
approximate any applicable criteria for a higher rating.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in Hart 
v. Mansfield, 21 Vet. App. 505 (2007) and whether staged 
ratings should be assigned.  We conclude that the left 
shoulder condition has not significantly changed and uniform 
rating is appropriate in this case.  At no time during the 
rating period has the disability exceeded the criteria for a 
20 percent rating.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 
of the Code of Federal Regulations (2009) have been 
considered whether or not they were raised by the Veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2009).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  While the 
Veteran may disagree, the preponderance of medical evidence 
shows that the left shoulder disability manifestations are 
adequately compensated by the rating schedule.  The evidence 
does not present such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability are inadequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  In this regard, the Board finds that 
there is no evidence that the service-connected shoulder 
disability has required or necessitated frequent periods of 
hospitalization.  Although the Veteran asserts that he cannot 
do anything because of the disability, that is merely his 
claim.  Many jobs do not require a strong left upper 
extremity.  On the July 2009 VA examination, the examiner 
expressed the medical opinion that the disability would 
prevent sports and recreation and have a moderate impact on 
chores, shopping, and exercise, while there would be a mild 
impact on traveling and dressing and no impact on feeding, 
bathing, toileting, grooming, and, notably, driving.  The 
medical opinion outweighs the Veteran's claim and the Board 
finds that the service-connected disability has not resulted 
in marked interference with employment beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for total disability based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is raised by the record.  As discussed above, 
while the Veteran told the doctor that he could not do 
anything because of his shoulder, the objective medical 
findings and medical opinion support no more than a 20 
percent disability.  Consequently, in the absence a specific 
claim, the record here does not raise a TDIU claim.  

Secondary Service Connection for a Back Disorder

In order to establish direct or primary service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Secondary service connection may also be granted for a 
disability which is proximately due to and the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Secondary service connection requires evidence of a 
connection to a service-connected disability.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  An appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability 
is not competent evidence as to the issue of medical 
causation.  See 38 C.F.R. § 3.159 (2009); see also Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

The Veteran contends that his service-connected left shoulder 
disorder has caused a back disability.  As noted above, the 
Veteran does have a developmental increased lumbar lordotic 
curve with recurrent mechanical pain.  Service connection was 
denied for this condition, in 1985, because it was 
developmental in nature and not aggravated by service.  The 
Veteran has not submitted any evidence to reopen that claim.  
Specifically, there is no evidence that the condition was not 
developmental in nature or that it was aggravated by service.  
Rather, the Veteran now contends that he has a back disorder 
that was caused by his service-connected left shoulder 
disability.  As a lay witness, the Veteran is competent to 
report that his shoulder hurts and that his back hurts.  
However, he does not have the medical training and experience 
to provide competent evidence that one medical condition 
caused another medical condition.  For that, the opinion of a 
medical professional is required.  38 C.F.R. § 3.159 (2009); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The Board has reviewed the file for medical evidence 
supporting the claim.  There are references to back pain in 
the VA clinical notes, but no indication that it was caused 
by the left shoulder disability.  For example, in October 
2003, the Veteran was seen at a primary care clinic where he 
complained of depression, chronic low back pain, and chronic 
left shoulder pain.  Examination disclosed positive 
paravertebral muscle tension and no costovertebral angle 
tenderness.  The left shoulder had decreased motion secondary 
to pain and some mild joint tenderness.  The assessment 
included degenerative joint disease of the left shoulder and 
chronic low back pain.  There was no opinion that the 
disabilities were linked.  Many subsequent VA clinical notes 
address the Veteran's service-connected left shoulder and 
other problems without reporting any back symptoms.  

On the July 2009 VA examination, the Veteran complained of 
having pain in his lower thoracic spine for the past 10 
years.  There had been no back trauma.  He mostly did manual 
labor, which involved heavy lifting and bending.  It was the 
examiner's opinion that the current back condition was less 
likely as not secondary to the service-connected left 
shoulder condition.  The examiner explained that the left 
shoulder did not usually cause lower thoracic back pain, and 
the Veteran's posture was normal.  It was the examiner's 
opinion that the back pain was most likely work related.  

There are no competent medical opinions or other evidence to 
relate the Veteran's back complaints to his service-connected 
disability.  On the other hand, while the July 2009 opinion 
was brief, it was clear and provided an explanation.  Thus, 
the Board finds the July 2009 examination report outweighs 
the Veteran's claim, as a lay witness, that the service-
connected shoulder disability caused a back disorder.  Here 
again, the medical evidence provides a preponderance of 
evidence against the claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  


ORDER

A disability rating in excess of 20 percent for post-
traumatic instability of the left (minor) shoulder with 
recurrent subluxation is denied.  

Secondary service connection for a back disorder is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


